Citation Nr: 0006099	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  97-27 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a compensable disability evaluation for 
residuals of a self-sustained gunshot wound (GSW) to the left 
index finger.

2.  Entitlement to service connection for a neurological 
disease of the left upper extremity, to include left carpal 
tunnel syndrome and left nerve root sensory irritation, 
claimed as secondary to the service-connected residuals of a 
self-sustained GSW to the left index finger.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO).  They were remanded in April 1999 to 
have the RO schedule a hearing before a Member of the Board, 
per the veteran's request.  A video conference hearing was 
held on December 16, 1999, before Jeff Martin, who is a 
Member of the Board and was designated by the Chairman of the 
Board to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b) (West 1991).  A transcript of the hearing has been 
associated with the file.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appeal of the issue of entitlement to a compensable 
rating for the service-connected residuals of a self-
sustained GSW to the left index finger has been obtained and 
developed by the agency of original jurisdiction.

2.  The scar on the veteran's left index finger has been 
shown to currently be tender and painful on objective 
demonstration.


CONCLUSION OF LAW

The schedular criteria for a 10 percent rating for the 
service-connected residuals of a self-sustained GSW to the 
left index finger have been met.  38 U.S.C.A. § 1151 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.118, Part 4, 
Diagnostic Code 7804 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

First Issue
Entitlement to a compensable disability evaluation for 
residuals of
a self-sustained GSW to the left index finger:

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented a claim for an 
increased rating that is well grounded or capable of 
substantiation.  The facts relevant to this appeal have been 
properly developed and VA's obligation to assist the veteran 
in the development of this claim has been satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1, Part 4 (1999) (hereinafter, "the Schedule").  
Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded  
history.  38 C.F.R. § 4.2 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (1999); see, also, DeLuca v. Brown, 8 Vet. 
App. 202, 205-206 (1995).

The veteran contends that the service-connected residuals of 
a GSW to the left index finger should be rated higher than 
zero percent disabling due to the current symptoms that 
include pain and numbness.

The record reveals that the veteran sustained a chip fracture 
at the base of the left index finger during service in 1969 
and that he was thereafter service-connected, in the rating 
decision hereby on appeal, for the residuals of said injury, 
under the provisions of Diagnostic Code 7805 of the Schedule.  
See, 38 C.F.R. § 4.118, Part 4, Diagnostic Code 7805 (1999).  
Since this diagnostic code mandates that scars are to be 
rated based on the limitation of motion of the part affected, 
and the RO determined that there was no evidence sufficient 
to warrant a compensable rating under Diagnostic Code 7805, a 
zero (noncompensable) rating was assigned in that rating 
decision, in accordance with the provisions of 38 C.F.R. 
§ 4.31 (1999), which provides for such a rating when the 
applicable diagnostic code does not provide a zero percent 
evaluation and the requirements for a compensable rating are 
not met.

The Board notes, however, that a service-connected 
superficial scar can be rated as 10 percent disabling, under 
Diagnostic Codes 7803 and 7804 of the Schedule, if there is 
objective evidence that the scar is poorly nourished, with 
repeated ulceration, or tender and painful, respectively.  
See, 38 C.F.R. § 4.118, Part 4, Diagnostic Codes 7803 and 
7804 (1999).  The "Note" to Diagnostic Code 7804 further 
mandates that a 10 percent rating is to be assigned when the 
requirements are met, even though the location may be on the 
tip of a finger or toe, and the rating may even exceed the 
amputation value for the limited involvement.  See, 38 C.F.R. 
§ 4.118, Part 4, Note to Diagnostic Code 7804 (1999

The report of a January 1997 VA hand, thumb and fingers 
examination reveals complaints of numbness and tingling of 
the left index finger, and objective findings of a faint scar 
over the tip of that finger, with slight tenderness to 
palpation and a positive Tinel's sign.  Similar complaints of 
a painful, functionally impaired left index finger were 
reported at the video conference hearing of December 1999.

As noted above, there is competent evidence in the record 
demonstrating that the veteran's scar on the tip of his left 
index finger is both tender and painful.  This means that the 
schedular criteria for a 10 percent rating for this 
disability have been met under the provisions of Diagnostic 
Code 7804 of the Schedule.  A 10 percent rating is thus 
warranted at this time.

Preliminary review of the record reveals that the RO 
considered referral of this case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for the assignment of an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1) (1999).  This regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extra-schedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


ORDER

A 10 percent schedular rating for the service-connected 
residuals of a self-sustained GSW to the left index finger is 
granted, this grant being subject to the VA laws and 
regulations addressing the disbursement of VA funds.


REMAND OF THE SECOND ISSUE

Entitlement to service connection for a neurological disease 
of
the left upper extremity, to include left carpal tunnel 
syndrome and
left nerve root sensory irritation, claimed as secondary to 
the service-connected residuals of a self-sustained GSW to 
the left index finger:

This issue needs additional development.  As noted earlier, 
the veteran has been found to apparently have a neurological 
disease, but the actual nature and etiology of this disease 
have yet to be clarified.  In this regard, it is noted that 
the subscriber of the report of the January 1997 VA 
neurological examination vaguely described the disease, as 
noted earlier in the decision portion of the present 
decision/remand, and said that the veteran "would benefit 
from an EMG and nerve conduction studies of his left upper 
extremity and neck X-Rays."  These studies have yet to be 
conducted.  Thereafter, the veteran would need to be re-
examined by a VA neurologist, in order to have this expert 
interpret all the studies performed, and express an opinion 
regarding both the nature and etiology of the neurological 
disease, or diseases.  Also, the Board has not been able to 
find in the file copies of the reports of the above mentioned 
X-Rays of the veteran's left wrist and left hand which, 
according to the report of the January 1997 VA hand, thumb 
and fingers examination, were obtained on that date, and 
which may (or may not) contain the radiologist's opinion of 
causation to which the veteran's spouse made reference in 
December 1999, at a videoconference hearing.  It was asserted 
at that time, in effect, that the VA radiologist who obtained 
the X-Rays in January 1997 had indicated to them that there 
was a possible relationship between the service-connected 
left finger injury and the other disorders of the left upper 
extremity.

The examiner should be asked to conduct a thorough review of 
the evidentiary record prior to the examination.  It is 
requested that consideration be extended to any pre-service 
problems the veteran may have had with his wrist, as well as 
any post-service activities or traumas, in the process of 
assessing whether a claimed element of disability is due to 
service or is a secondary residual of a service-connected 
disability.  The examiner should be asked to take this 
evidence into consideration when rendering his or her opinion 
in this case.

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the Court.  For that reason, 
and in order to ensure due process and compliance with VA's 
duty to assist every claimant in the development of his or 
her claim, the case is REMANDED to the RO for the following 
additional development:

1.  The RO should secure the following 
evidence, and associate it with the claims 
folder:

A.  Copies of the reports of the 
January 1997 VA X-Rays of the 
veteran's left wrist and left hand.  
If this evidence cannot be located 
for any reason, the RO should then 
inform the VA neurologist who will 
examine the veteran about this, so 
that he or she can order the studies 
at the appropriate time.

B.  Copies of any other VA and/or 
private records, not yet in the 
file, reflecting inpatient and/or 
outpatient medical treatment 
received by the veteran for his 
problems with his left upper 
extremity between May 1970 and the 
present time, if any.

2.  The veteran should be notified that he 
is free to submit statements from medical 
professionals who have expressed their 
belief that there is a causal relationship 
between the disorders at issue.

3.  In addition to the above, the veteran 
should be scheduled for a VA neurological 
diseases (or disorders) examination.  
After performing a thorough review of the 
file, the examiner should then be asked to 
obtain from the veteran information 
regarding his job history since his 
discharge in May 1970, conduct a 
comprehensive neurological examination of 
the veteran, concentrating on his left 
upper extremity, order any necessary 
neurological tests and other studies that 
would be deemed appropriate to rendering 
an opinion as to whether there is a 
reasonable basis for finding an 
etiological relationship between the 
service-connected left finger disorder, 
and any other disorder of the left upper 
extremity, and thereafter submit a legible 
report of examination that should include, 
at least, the following information:                           

A.  A statement as to whether he or 
she reviewed the claims folder prior 
to the examination.

B.  A list of all neurological 
diseases currently affecting the 
veteran's left upper extremity, if 
any, and a thorough description of 
each one of such diseases, including 
their symptomatology.

C.  For each neurological disease 
diagnosed, his or her opinion 
regarding its etiology, including an 
answer to the question of whether it 
is as likely as not that each 
diagnosed neurological disease is 
secondary to the inservice GSW to 
the left index finger, or can 
otherwise be related to service.

The examiner should be asked to include 
in the report the rationale for his or 
her opinions.

4.  After the development requested above 
has been completed, the RO should again 
review the record in light of all the 
additional evidence received since the 
July 1997 Statement of the Case and re-
adjudicate the matter on appeal.  If, upon 
re-adjudication, the benefit sought on 
appeal remains denied, both the veteran 
and his representative should be furnished 
a Supplemental Statement of the Case, and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  
See Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

Thereafter, the case should be returned to the Board.

The veteran need take no action until notified.  However, as 
noted above, he should be advised that he has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

The above claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 



